Title: To Thomas Jefferson from Aaron Burr, 23 April 1796
From: Burr, Aaron
To: Jefferson, Thomas


                    
                        Dr sir
                        Philada. 23 Ap. 96
                    
                    Mr. Guillemard an english gentleman of fortune and education, travelling from motives of Scientific Curiosity and amusement, will hand you this. I have thought you might regret that such a man should pass through your Country without being made known to you, and have therefore taken the liberty to introduce him to your Notice and acquaintance. What further apology may be necessary for this freedom, will be found in the character and manners of Mr. G. which are altogether amiable. I am very Respectfully Yr assured & Obt Sert
                    
                        Aaron Burr
                    
                